Citation Nr: 0109473	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-11 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The veteran served on active duty in the Air Force from May 
1963 to February 1968.  He then served on active duty in the 
Air National Guard from May 1979 until his retirement in 
August 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 

The Board notes that the veteran originally submitted a claim 
for bilateral hearing loss in February 1968.  The Reno, 
Nevada RO denied this claim by rating action in February 
1969.  In February 1969 the veteran was informed of the 
denial and he did not appeal the decision.  Accordingly, that 
determination is final.  38 U.S.C.A. § 7105 (West 1991).  
However, the Board notes that the RO denied the veteran's 
claim in February 1969 based on a finding that the veteran 
did not have hearing loss as defined by VA.  See 38 C.F.R. 
§ 4.85 (1969).  Since that time VA has implemented 
liberalizing regulations which define hearing loss for VA 
purposes at lower auditory thresholds than used in 1969.  See 
38 C.F.R. § 3.385 (2000)  

When a provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  
Therefore, the applicant's later claim, asserting rights 
which did not exist at the time of the prior claim, is 
necessarily a different claim.  Spencer v. Brown, 4 Vet. App. 
283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994); see 
also Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).

Thus, the appellant's current claim of service connection for 
bilateral hearing loss shall be treated as a claim separate 
and distinct from the claim denied in February 1969; the 
issue of new and material evidence has no bearing on this 
particular case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's bilateral hearing loss, which preexisted 
his first period of service, increased in severity due to 
exposure to acoustic trauma during that period of service.

3.  The veteran currently experiences bilateral tinnitus due 
to exposure to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991) Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.306 (2000).

2.  Bilateral tinnitus was incurred due to active service.  
38 U.S.C.A. §§ 1110, 1131; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts pertaining to 
this claim have been properly and sufficiently developed.  In 
this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096.  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in this case is not 
required as the veteran has been afforded VA examinations and 
the record does not reflect there is outstanding available 
evidence which is necessary for a favorable adjudication of 
this claim.  Hence, the veteran is not prejudiced by the 
Board's adjudication at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran served in the Air Force from May 1963 to February 
1968.  His DD-214 for this period of service indicates that 
the veteran was a jet engine mechanic. 

The May 1963 service entrance examination revealed that the 
veteran had auditory thresholds of 10, -10, 0, 25, 40, and 40 
decibels in the right ear and auditory thresholds of 5, -5, 
0, 20, 50, and 45 decibels in the left ear at the respective 
frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  
Audiological testing performed on examination for separation 
from the veteran's first period of service in February 1968 
revealed that the veteran had auditory thresholds of 0, -5, 
0, 30, 60, and 55 decibels in the right ear and auditory 
thresholds of 0, -5, 10, 35, 55, and 60 decibels in the left 
ear at the respective frequencies of 500, 1000, 2000, 3000, 
4000, and 6000 Hertz.  

VA Audiological examination in October 1968 revealed auditory 
thresholds at 5, 0/-5, 0, 25, 65, and 60 decibels in the 
right ear and auditory thresholds of 0, 0/-5, 0, 35, 60, and 
55 decibels in the left ear at the respective frequencies of 
500, 1000, 2000, 3000, 4000, and 6000 Hertz.  A VA examiner 
found the veteran to have bilateral sensorineural hearing 
loss high frequency type, secondary to acoustic trauma. 

The veteran's most recent VA audiological examination, 
performed in March 1999, indicates that the veteran had 
auditory thresholds of 20, 50, 70, 80, and 75 decibels in the 
right ear and auditory thresholds of 40, 55, 60, 75, and 70 
decibels in the left ear at the respective frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz.

For purposes of applying the laws administered by VA, the 
current regulations provide that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or 
when speech recognition scores are less than 94 percent.  38 
C.F.R. § 3.385.
   
Under the current regulation, the veteran's May 1963 service 
entrance examination report reveals that the veteran had 
bilateral hearing loss prior to service.  He had auditory 
thresholds of 40 decibels in the right ear and 50 decibels in 
the left ear at 4000 Hertz.  

The February 1968 discharge examination report indicates that 
the veteran's bilateral hearing loss had increased in 
severity upon his discharge from service.  His right ear 
auditory thresholds increased at 1000, 3000, and 4000 Hertz, 
with an increase of 20 decibels, from 40 to 60, at 4000 
Hertz.  The veteran's left ear auditory thresholds increased 
at 2000, 3000, and 4000 Hertz, with an increase of 15 
decibels, from 20 to 35, at 3000 Hertz. 

Where the preservice disability underwent an increase in 
severity during service, aggravation will be presumed, unless 
there is a finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a).  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation.  38 C.F.R. § 3.306(b).  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, or during and 
subsequent to service.  38 C.F.R. § 3.306(b).

The evidence reveals that the veteran's hearing loss 
increased in severity during his first period of service.  
The evidence also indicates that the veteran worked near the 
acoustic trauma of jet engines.  Furthermore, within a year 
of his discharge from service in February 1968, a VA examiner 
stated that he veteran had bilateral sensorineural hearing 
loss due to acoustic trauma.  Accordingly, the Board finds 
that the veteran's bilateral hearing loss was aggravated by 
his first period of active service and that service 
connection for bilateral hearing loss is warranted.


Tinnitus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The veteran claims that he currently has bilateral tinnitus 
due to his exposure to the acoustic trauma of jet engines in 
service.  On VA examination in October 1968 the veteran 
reported that he experienced occasional tinnitus.  The 
October 1968 VA examiner noted that the veteran had bilateral 
sensorineural hearing loss secondary to acoustic trauma.  The 
veteran reported bilateral and constant tinnitus on VA 
examination in March 1999.  The diagnoses from the March 1999 
VA examination report include bilateral tinnitus.  The record 
supports the veteran's claim that he worked around the 
acoustic trauma of jet engines.  The record also confirms 
that the veteran currently has tinnitus.  There is no 
evidence that the veteran experienced acoustic trauma outside 
of service.  Since the record also reveals that the veteran 
has bilateral hearing loss aggravated by acoustic trauma in 
service, the Board is of the opinion that it is as likely as 
not that the veteran's tinnitus also resulted from the 
acoustic trauma the veteran experienced during service.  
Accordingly, service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted subject to the law and regulations governing the 
award of monetary benefits.

Entitlement to service connection for tinnitus is granted 
subject to the law and regulations governing the award of 
monetary benefits.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 


